Citation Nr: 0735071	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  05-24 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for dysthymia, panic disorder without agoraphobia, and post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1962 to 
November 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire that granted the veteran's claim of 
entitlement to service connection for dysthymia, panic 
disorder without agoraphobia, and PTSD, with an evaluation of 
50 percent.  The veteran perfected a timely appeal of this 
disability rating determination to the Board.


FINDINGS OF FACT

1. The veteran's psychiatric condition is productive of 
occupational and social impairment due to such symptoms as 
flattened affect, panic attacks more frequently than once a 
week, impairment of memory, disturbances of motivation and 
mood, and difficulty in establishing and maintaining 
effective relationships.

2. The veteran's psychiatric condition is not productive of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.





CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent 
for dysthymia, panic disorder without agoraphobia, and PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.130, Diagnostic Codes 9411, 9433 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, an October 
2002 letter to the veteran from the Agency of Original 
Jurisdiction (AOJ) specifically notified him of the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to service connection, and the division 
of responsibility between the veteran and VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007), this letter 
essentially satisfied the notification requirements of the 
VCAA by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claim; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence he was expected to 
provide; and (4) requesting that the veteran inform VA of any 
information or evidence that pertained to the claim that he 
wanted VA to obtain on his behalf.

The Board notes that the October 2002 notice letter, while 
informing the veteran of the type of evidence necessary to 
establish entitlement to service connection, did not inform 
him of the type of evidence necessary to establish 
entitlement to an increased rating.  However, at his October 
2005 RO hearing, the veteran indicated that he was seeking a 
disability rating in excess of 50 percent because his 
symptoms were worse than a 50 percent disability rating 
reflected.  Thus, the Board finds that the veteran has actual 
knowledge of the criteria for an increased rating, and will 
not be prejudiced by a decision by the Board on the merits in 
this case.

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  As the Board concludes below 
that the preponderance is against the veteran's claim for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  Therefore, despite any inadequate notice 
provided to the veteran on these two elements, the Board 
finds no prejudice to the veteran in processing the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, VA medical treatment records, a VA 
examination, the veteran's Social Security Administration 
records, the veteran's testimony at his October 2005 RO 
hearing, and written statements from the veteran.  There is 
no indication that there is any additional relevant evidence 
to be obtained by either VA or the veteran.  The Board 
therefore determines that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.

II. Increased Rating

The veteran argues that he is entitled to a disability rating 
in excess of 50 percent for dysthymia, panic disorder without 
agoraphobia, and PTSD.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. Brown, 12 Vet. App. 119, 126 (1999).

The veteran's psychiatric disability is evaluated under 
Diagnostic Code (DC) 9433, 38 C.F.R. § 4.130.  The Board 
notes that the veteran's disability is also rated under DC 
9411, which has identical rating criteria to those of DC 
9433.  Under DC 9433, the following applies:

A 50 percent evaluation is warranted when there is 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.

A 70 evaluation is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.

In the instant case, VA medical treatment records dated from 
November 1999 to February 2001 indicate the following: that 
the veteran was being seen for depression and grief reaction 
for the death of his wife, and was taking medication for it; 
he reported not sleeping, being weepy and having weeping 
episodes, and having a quite down affect in November 1999, 
but improving in December 1999; that, by October 2000, he was 
getting out a little bit, but still avoiding people and 
having difficulty with concentration; and that, in February 
2001, a VA physician remarked that he did not see any way 
that the veteran could concentrate and focus enough to 
complete any meaningful task that would provide a livelihood 
at that time.

The veteran was afforded VA psychiatric examination in April 
2004.  On examination, the following was noted: the veteran 
had no impairment of thought process or communication; he had 
no hallucinations; he had vague paranoia, that somebody might 
harm him, and always had to be on guard; he had no 
inappropriate behaviors; his mood was anxious and his affect 
mood-congruent; he had no suicidal or homicidal thoughts; he 
as able to maintain minimal personal hygiene and other basic 
activities of daily living; he was oriented to person, place 
and time; he endorsed poor short-term memory; he had 
ritualistic cleaning habits, and would stay up half the night 
if he does not get the cleaning done every day; he could not 
go to bed or leave the house without the apartment being in 
exact order; his speech was normal in rate, tone, and volume; 
he endorsed panic attacks 3-4 times per month; he was afraid 
they would occur in public, which limited his ability to go 
out, especially to places where he did not know people; he 
endorsed depressed mood every day for many years; with 
Zoloft, his depression was 5/10; without Zoloft, his 
depression was 10/10; his impulse control was intact; and his 
sleep was poor, which left him tired during the day.  The 
veteran was diagnosed as having dysthymia, panic disorder 
without agoraphobia, and PTSD.  The veteran was assigned 
global assessment of functioning (GAF) scores of 65, 60, and 
61, respectively, for his diagnosed conditions.

VA medical treatment records dated from March 2003 to August 
2005 consistently indicate the following with respect to the 
veteran's mental condition: he was neat and well-groomed; his 
psychomotor behavior and posture were normal; his speech was 
normal; his mood was mildly or moderately depressed; his 
affect was flat or anxious; his thought form was logical and 
coherent; his thought content had no evidence of delusions or 
hallucinations; he had no suicidal or homicidal ideation; he 
was oriented to person, place, time, and date; and his eye 
contact was good.

On May 2005 VA outpatient examination, it was noted that the 
veteran's depressive/dysthymia symptoms were fairly mild now, 
and that testing results were more reflective of PTSD 
symptoms.  At the time, the veteran indicated that he had 
thoughts of suicidality, but had never acted on them.  The 
veteran was given a GAF score of 44.

During his October 2005 RO hearing, the veteran testified 
that he suffered from panic attacks at least two times a 
week, that his depression affected his ability to function, 
that he had obsessive habits such as cleaning his house and 
moving the furniture around once a week, that he was afraid 
to be around people, that he never saw his family.

After reviewing the record, the Board finds that the 
veteran's psychiatric condition does not more closely 
approximate the criteria for a 70 percent disability rating 
under DC 9311 than those for a 50 percent disability rating.

The record does not reflect occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  With the exception of the May 2005 
VA outpatient examination, the veteran has consistently been 
noted not to have suicidal ideation.  He has also been noted 
to have normal speech, to be oriented to space, time and 
person, and to have normal personal appearance and hygiene.  
The record does not reflect impaired impulse control or 
periods of violence, and, on April 2004 VA examination, it 
was specifically noted that the veteran's impulse control was 
intact.  Although depression has been noted in the record, 
which has been primarily mild to moderate depression, and the 
veteran claimed at least biweekly panic attacks during his 
October 2005 RO hearing, the record does not reflect near-
continuous panic or depression affecting the ability to 
function independently.  The Board also notes, in this 
regard, that panic attacks more frequently than once a week 
is a symptom listed in the criteria for a 50 percent rating 
under DC 9311.

The Board notes that during his October 2005 RO hearing, the 
veteran claimed that he had obsessive habits such as cleaning 
his house and moving the furniture around once a week.  
However, while the veteran has reported engaging in obsessive 
habits, the medical record does not indicate obsessional 
rituals which interfere with routine activities.  In this 
regard, the Board notes that, on April 2004 VA examination, 
it was specifically noted that he veteran had no 
inappropriate behaviors.

The Board also notes that the record does reflect difficulty 
in adapting to stressful circumstances including work or a 
worklike setting, and difficulty in establishing and 
maintaining effective relationships.  However, the Board 
notes that the criteria for a 50 percent evaluation includes 
occupational and social impairment, with reduced reliability 
and productivity, as well as difficulty in establishing and 
maintaining effective work and social relationships.  While 
the veteran's social functioning has been shown to be 
impaired, the medical evidence does not suggest that the 
veteran has an inability to establish and maintain effective 
relationships.  The Board therefore finds that the difficulty 
in adapting to stressful circumstances including work or a 
worklike setting and the difficulty in establishing and 
maintaining effective relationships reflected in the record 
are consistent with a 50 percent disability rating under DC 
9311.

The Board recognizes the veteran's GAF scores of 65, 60, and 
61 on April 2004 VA examination, and the veteran's GAF score 
of 44 on May 2005 VA outpatient note.  GAF scores ranging 
between 61 and 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  See the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV); see also 38 C.F.R. 
§ 4.130 [incorporating by reference the VA's adoption of the 
DSM-IV, for rating purposes].  Scores ranging from 41 to 50 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  Id.

The April 2004 GAF scores do not reflect the severity of 
symptomatology indicated in the criteria for a 70 percent 
rating under DC 9311.

With respect to the May 2005 GAF score of 44, the Board notes 
that on that outpatient examination is the only point in the 
record that suicidal ideation was noted.  Regardless, even 
considering the GAF score of 44, the Board does not find that 
the medical evidence reflects that veteran's symptoms 
approximate the symptoms listed in the criteria for a 70 
percent rating under DC 9311.  Rather, the medical record 
reflects occupational and social impairment due to such 
symptoms as flattened affect, panic attacks more frequently 
than once a week, impairment of memory, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective relationships.  The record thus 
reflects psychiatric disability approximating the criteria 
for a 50 percent rating under DC 9311.

In sum, the Board does not find that the veteran's 
psychiatric disability has been shown to be productive of 
such severe symptoms as are indicated in the criteria for a 
70 percent rating under DC 9311.  Accordingly, a disability 
rating in excess of 50 percent for dysthymia, panic disorder 
without agoraphobia, and PTSD is not warranted.

The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for an increased 
disability rating, such as additional medical evidence that 
his disability has gotten worse.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to a disability rating in excess of 50 percent 
for dysthymia, panic disorder without agoraphobia, and PTSD 
is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


